DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 10-27 are pending in this Office Action.

Response to Arguments
Applicant’s arguments filed in the amendment filed 09/30/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Drawings
The formal drawings received on 12/15/2020 have been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 22-27 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 22 is 
Turning to the specification, there is no description or special definition that would limit the “computer readable storage medium” to a hardware only meaning. The applicant’s specification does not limit the “computer readable storage medium” to hardware only, rather according to the applicant’s specification, the “computer readable storage medium” can also be a signal per se. As such the claim may be fairly construed to constitute as being directed toward a signal per se, i.e. non-statutory subject matter that falls outside of the four categories of patent eligible subject matter. The applicant’s published application, in paragraph [0467], states that “computer readable storage media do not include signals per se.” However, the applicant’s published application does not disclose that the “computer readable storage medium” do not include signals per se. The applicant can modify claim 22 to recite “computer readable storage media” to overcome the rejection under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petria et al. (Pub. No.: US 20190306024, hereinafter, “Petria”) in view of Yang et al. (Pub. No.: US 2019/0138318, hereinafter, “Yang”), and further in view of Balasubramanian et al. (Pub. No.: US 2018/0034656, hereinafter, “Balasubramanian”) and Dong et al. (Pub. No.: US 2015/0031335, hereinafter, “Dong”).
Claims 10, 16, 22. Petria teaches:
An apparatus comprising: a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving a request to discover a first plurality of devices associated with a service layer profile for a previous location of a user; – in paragraph [0090] (FIG. 7 is a simplified flowchart 700 illustrating example technique for deploying an IoT 
based on the request, determining whether first information about the first plurality of devices is already within the service layer profile of the apparatus; based on determining that the service layer profile does not include the first information about the first plurality of devices, sending a message to retrieve information from the first plurality of devices associated with the service layer profile for the previous location of the user; obtaining the retrieved information; based on the retrieved information, creating on the apparatus the service layer profile for the first plurality of devices, – in paragraphs [0041], [0084], [0090] (The configuration data may be hosted locally on the gateway and/or hosted by (and accessed by the gateway from) one or more remote data stores and systems. In some cases, the configuration data may correspond to or be selected by a user of the particular IoT application deployment. The identified configuration data may be sent 725 (in an automated manner (e.g., in direct response to the detection 705 and selection 715 of a device)) to each of the selected devices to affect how the assets of the devices 

Petria does not explicitly teach:
responsive to creating the service layer profile, sending a response to the request with the created service layer profile, wherein the created service layer profile is used to automatically configure a second plurality of devices with one or more settings from the created service layer profile.
However, Yang teaches:
responsive to creating the service layer profile, sending a response to the request with the created service layer profile, wherein the created service layer profile is used to automatically configure a second plurality of devices with one or more settings from the created service layer profile. – in paragraph [0085] (For instance, frequent travelers may prefer to create a home-like environment (e.g., in a hotel, office, or vacation rental remote from their home) by causing particular configuration data defined by the user (e.g., hosted on a cloud 605) to be applied to each environment in which deployable devices exist. Accordingly, the particular configuration data (e.g., 204) can be used to deploy multiple instances of an IoT application (with potentially different devices) all with the same settings.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Petria with Yang to include responsive to creating the service layer profile, sending a response to the request with the created service layer profile, wherein the created service layer profile is used to automatically configure a second plurality of devices with one or more settings from the created service layer profile, as taught by Yang, in paragraph [0085], to create a home-like environment by causing particular configuration data defined by the user to be applied to each environment in which deployable devices exist.

	Combination of Petria and Yang does not explicitly teach:
wherein in the component profile is created based on the information being collected by the component based on monitoring the first plurality of devices and observing this information over time.
	However, Balasubramanian teaches:
wherein in the component profile is created based on the information being collected by the component based on monitoring the first plurality of devices and observing this information over time; – in paragraphs [0017], [0025] (Step 101 can configure an IoT device such as a temperature control unit to set a first temperature based on the ambient condition in the user profile. If the user manually changes the temperature to a second temperature, Step 102 identifies the change to the temperature such that Step 103 can update the user profile of the user profile database 130 with the second temperature. Thereby, Step 101 can configure an ambient condition of the temperature control unit to be the second temperature the next time the user enters a new environment including a temperature control unit. Also, Step 102 identifies ambient conditions for new devices if an ambient condition is set on a newly discovered device (e.g., such as a new type of mattress that allows a user to set the firmness of the mattress) and Step 103 updates the user profile with the new ambient condition for the new device. Thus, the user profile can be continuously updated for devices in new environments such that the same device in another environment can be configured to match the ambient conditions of the user profile.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Petria and Yang with Balasubramanian to include wherein in the component profile is created based on the information being collected by the component based on monitoring the first plurality of devices and observing this information over time, as taught by Balasubramanian, in paragraph [0004], to provide improved techniques regarding the adjustment of an unknown environment to reflect a preferred ambient condition.

	Combination of Petria, Yang, and Balasubramanian does not explicitly teach:
wherein the component is a service layer (SL)
	However, Dong teaches:
	wherein the component is a service layer (SL) – in paragraph [0004] (A device may report its location to a service layer.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Petria, Yang, and Balasubramanian with Dong to include wherein the component is a service layer (SL), as taught by Dong, in paragraph [0002], to allow devices to communicate more directly with each other using wired and wireless communications systems.

Claims 11, 17, 23. Combination of Petria, Yang, Balasubramanian, and Dong teaches The apparatus of claim 10 – refer to the indicated claim for reference(s).
Petria teaches:
wherein first plurality of devices are internet of things devices the apparatus is a server. – in paragraph [0057] (A configuration server 140 may be provided that includes one or more processors 266, one or more memory elements 268, among other components.)

Claims 12, 18, 24. Combination of Petria, Yang, Balasubramanian, and Dong teaches The apparatus of claim 10 – refer to the indicated claim for reference(s).
Petria teaches:
wherein the previous location of the user is a home of the user. – in paragraph [0041] (A system can use inputs from smartphone light and temperature sensors and preconfigured preferences to adjust lighting and heating based on when a person (and their phone) enters or leaves a room (e.g., of a home or office building). Further, IoT configurations and services that are personally adjusted from a "home" IoT system may be transported to other IoT systems being visited (e.g. to recreate aspects of a home environment inside a hotel room, vacation home, etc.).)

Claims 13, 19, 25. Combination of Petria, Yang, Balasubramanian, and Dong teaches The apparatus of claim 10 – refer to the indicated claim for reference(s).
Petria teaches:
wherein the previous location of the user is an office of the user. – in paragraph [0041] (A system can use inputs from smartphone light and temperature sensors and preconfigured preferences to adjust lighting and heating based on when a person (and their phone) enters or leaves a room (e.g., of a home or office building). Further, IoT configurations and services that are personally adjusted from a "home" IoT system may be transported to other IoT systems being visited (e.g. to recreate aspects of a home environment inside a hotel room, vacation home, etc.).)

Claims 14, 20, 26. Combination of Petria, Yang, Balasubramanian, and Dong teaches The apparatus of claim 10 – refer to the indicated claim for reference(s).
Petria teaches:
wherein the previous location of the user is a vehicle of the user. – in paragraph [0037] (In cases, where settings are configurable, a user may nonetheless struggle to make sense of the ideal combination of setting values, resorting to trial and error to figure out the optimal settings for their system (e.g., smart home, office, car, etc.).)

Claims 15, 21, 27. Combination of Petria, Yang, Balasubramanian, and Dong teaches The apparatus of claim 10 – refer to the indicated claim for reference(s).

Yang further teaches:
wherein the previous location of the user is defined by a threshold frequency of use by the user at the previous location. – in paragraph [0085] (For instance, frequent travelers may prefer to create a home-like environment (e.g., in a hotel, office, or vacation rental remote from their home) by causing particular configuration data defined by the user (e.g., hosted on a cloud 605) to be applied to each environment in which deployable devices exist. Accordingly, the particular configuration data (e.g., 204) can be used to deploy multiple instances of an IoT application (with potentially different devices) all with the same settings.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Petria, Balasubramanian, and Dong with Yang to include wherein the previous location of the user is defined by a threshold frequency of use by the user at the previous location, as taught by Yang, in paragraph [0085], to create a home-like environment by causing particular configuration data .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449